United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-4007
                                    ___________

Michael McCaslin, by his guardian         *
ad litem, Bonnie McCaslin,                *
                                          *
             Appellant,                   *
                                          *
Bonnie McCaslin, guardian ad litem,       *
                                          *
             Interested Party,            *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
County of York,                           * District of Nebraska
                                          *
             Defendant,                   *     [UNPUBLISHED]
                                          *
Dale Radcliff, Deputy Sheriff of York *
County, in his official and individual    *
capacity,                                 *
                                          *
             Appellee.                    *
                                     ___________

                        Submitted: February 6, 1998
                            Filed: February 25, 1998
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
       Michael McCaslin appeals from a final order of the United States District Court1
for the District of Nebraska dismissing his complaint with prejudice for failure to
prosecute under Fed. R. Civ. P. 41(b). We have carefully reviewed the entire record,
and we conclude the district court did not abuse its discretion in denying McCaslin his
third appointed counsel or in dismissing the action for failure to prosecute. See Swope
v. Cameron, 73 F.3d 850, 851-52 (8th Cir. 1996) (standard of review for denial of
appointment of counsel); Sterling v. United States, 985 F.2d 411, 412 (8th Cir. 1993)
(per curiam) (standard of review for Rule 41(b) dismissal).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                          -2-